Citation Nr: 1032641	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 
1952 to January 1956.  He died in April 2010.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from a 
December 2006 rating decision of the Houston, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  In April 2010, a 
videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's claims 
file.  In June 2010, the case was remanded for additional 
development.  


FINDINGS OF FACT

1. On June 4, 2010, the Board remanded the Veteran's claim of 
service connection for COPD for additional evidentiary 
development.

2. In August 2010, the Board received notice that the Veteran 
died on April [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the appellant on April [redacted], 2010, vacatur of 
the Board's June 4, 2010, remand is warranted; the Board has no 
jurisdiction to adjudicate the merits of this claim at this time.  
38 U.S.C.A. §§ 7103(c), 7104(a) (West 2002); 38 C.F.R. §§ 20.904, 
20.1302 (2009); but see Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon 
request of the appellant or his or her representative, or on its 
own motion, when a claimant has been denied due process of law or 
has been granted benefits based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In a June 4, 2010 remand, the Board returned the Veteran's claim 
of service connection for COPD to the RO via the Appeals 
Management Center in Washington, DC, for the development of 
Social Security Administration (SSA) records.  In August 2010, 
while the adjudication of the Veteran's appeal was pending, the 
Board received notification in the form of an SSA inquiry sheet 
that the Veteran had died on April [redacted], 2010.  Because the 
Veteran's death occurred prior to the Board's June 2010 remand, 
the June 2010 remand is moot and must be vacated.

As a matter of law, appellants' claims do not survive their 
deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits 
has become moot by virtue of the death of the appellant and must 
be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the veteran.  38 C.F.R. § 20.1106.  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title ...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  


ORDER

The June 4, 2010, Board remand addressing the issue of service 
connection for COPD is vacated, and the appeal is dismissed. 


	                        
____________________________________________
George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


